Citation Nr: 1330558	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  09-47 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for postoperative residuals of a fracture of the left distal fibula, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for post-phlebitic syndrome due to a history of deep vein thrombosis in the left leg, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to January 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2010 statement, the representative cited Olson v. Principi, 3 Vet. App. 480, 482 (1992) and in essence asserted that the Veteran's disabilities have worsened.  The last VA examination was conducted in May 2009.  

The Veteran is currently receiving the maximum rating for his fibula disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013) (limitation of motion of the ankle).  His disability, however, can be considered under 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013) (impairment of tibia and fibula).

The Veteran should be asked to identify all treatment for his left fibula disorder and post-phlebitic syndrome because he was last asked to identify treatment in April 2009.

VA treatment records reflect that the Veteran's private primary care physician is Dr. Paukner.  The AMC should attempt to obtain all records from Dr. Paukner as well as any additional records from the North Chicago VA Medical Center and the Kenosha VA community-based outpatient clinic since May 2013.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his left fibula disorder and post-phlebitic syndrome and obtain any identified records.  Attempt to obtain all records from Dr. Paukner.  Regardless of the appellant's response, obtain any additional records from the North Chicago VA Medical Center and the VA community-based outpatient clinic since May 2013.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his postoperative residuals of a fracture of the left distal fibula.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to postoperative residuals of a fracture of the left distal fibula.  

The examiner should: 

(a)  Indicate whether the postoperative residuals of a fracture of the left distal fibula is manifested by a nonunion or malunion of the left fibula;  

(b)  If the postoperative residuals of a fracture of the left distal fibula is manifested by a malunion of the left fibula, the examiner should indicate whether the malunion results in a moderate left ankle or left knee disability and whether the malunion results in a marked left ankle or left knee disability;

(c)  If the postoperative residuals of a fracture of the left distal fibula is manifested by a nonunion of the left fibula, the examiner should indicate whether the nonunion results in loose motion and requires a brace;

A complete rationale for any opinion offered must be provided.

3.  Schedule the Veteran for a VA examination to determine the nature and extent of his post-phlebitic syndrome due to a history of deep vein thrombosis in the left leg.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to post-phlebitic syndrome due to a history of deep vein thrombosis in the left leg.  A complete rationale for any opinion offered must be provided.

4.  Thereafter, the AMC must readjudicate the issues on appeal.  The AMC must consider the claims under 38 C.F.R. § 3.321(b)(1) (2013) and 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013) (impairment of tibia and fibula).  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

